Citation Nr: 0943333	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-43 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a psychiatric disability and tremors.

In June 2008, the Board denied entitlement to service 
connection for a psychiatric disability, tremors, and a 
muscle/nerve disability.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  A 
joint motion for partial remand was filed with the Court. 
 The Court granted the joint motion in March 2009.  In the 
joint motion, the parties requested that the Court not 
disturb the denial of service connection for a muscle/nerve 
disability.  That issue has therefore been resolved.  See 38 
C.F.R. § 20.1100 (2009).  The case is again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The joint motion notes that the reports of the April and May 
2004 VA examinations do not contain medical nexus opinions 
regarding the etiologies of the tremors and the psychiatric 
disorder, respectively, and that the Board must consider 
whether these reports complied with the requirements of Stefl 
v. Nicholson, 21 Vet. App. 120 (2007).  In light of evidence 
showing that the Veteran reported having excessive worry on 
his separation examination, and that a diagnosis was made in 
1977 of Parkinson's disease for 20 years, VA medical opinions 
are necessary for the adjudication of these claims.

Finally, an April 1978 statement from the Altoona Hospital 
community mental health clinic states that the Veteran had 
been treated at that facility since March 1975.  As records 
from that facility may be available an attempt to obtain them 
should be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should attempt to obtain the 
medical records from the community mental 
health clinic of the Altoona Hospital since 
March 1975.  The RO should associate any 
obtained records with the Veteran's claim 
folder.  

2.  After completion of the foregoing, the 
Veteran must be afforded a VA neurological 
examination to determine whether it is at 
least as likely as not, i.e., is there at 
least a 50/50 chance, that any current 
disorder manifested by tremors is due to 
service.  The claims folder is to be made 
available to the examiner to review.  A 
complete rationale must be provided for 
any opinion offered.

3.  The Veteran must also be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that he has a psychiatric disorder due to 
service.  The claims folder is to be made 
available to the examiner to review.  A 
complete rationale must be provided for 
any opinion offered.

4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  After the development requested, the 
RO should review the examination reports 
to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If the reports are deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a psychiatric disorder and 
tremors.  If any benefit is not granted, 
the Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



